 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 1 of 15 PageID #:2981




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



JOHN HALL, et al.,

                     Plaintiffs,
                                                 Case No.     12 C 6834
            v.
                                             Judge Harry D. Leinenweber
CITY OF CHICAGO, et al.,

                     Defendants.



                      MEMORANDUM OPINION AND ORDER

      The Plaintiffs, seven veteran panhandlers, bring this civil

rights action against the City of Chicago, charging that Chicago

police officers routinely and systemically violated their Fourth

Amendment rights by detaining them during street encounters for

the purpose of conducting name checks.               A name check searches

governmental databases that track such things as driver’s license

or   identification       records,      outstanding       arrest     warrants,

investigative     alerts,    criminal     history,     and   missing     person

requests.   The parties have tended to use name checks and warrant

search interchangeably, as does the Court. The case was originally

brought against the City of Chicago and twelve police officers,

but the Plaintiffs have dismissed the latter and are content to

proceed against the City pursuant to Monell v. Department of Social
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 2 of 15 PageID #:2982




Services of New York, 436 U.S. 658 (1978).                  Consequently, the

burden is on the Plaintiffs to prove that a Plaintiff suffered a

deprivation of a federal right, either as a result of an express

policy, or a widespread practice premised on a failure to train

theory endorsed by a final decision maker, and that the policy or

practice caused the deprivation of Plaintiffs’ rights. The parties

have cross-moved for summary judgment.

                               I.    BACKGROUND

     On October 30, 2013, the Court granted in part Defendants’

Motions to Dismiss, and, for the purposes of the case at this time,

limited the Plaintiffs’ Monell claim to “whether the City, because

of its knowledge of a pattern of constitutional violations and

failure to respond to those violations with new training, was

responsible for ensuing constitutional violations.”                  The alleged

constitutional     violations       were   limited     to   claims    “based   on

encounters where the Defendant Officers retained the citizen’s

identification    longer    than     necessary    to   complete      the   contact

cards, such as those situations where a Defendant Officer retained

the identification while performing a warrant search.”

     In 2003, the Chicago Police Department created the Contact

Information System, an investigative tool that authorized officers

to document information obtained in the field using paper cards,

and from 2011 onward, using electronic contact “cards” inputted


                                      - 2 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 3 of 15 PageID #:2983




into    the     Contact   Information     Database.      The    contact    cards

themselves were created in order to document encounters between

the    police    and   civilians   that    did   not   lead    to   an    arrest.

Encounters include consensual encounters, investigatory (Terry)

stops, and stops pursuant to the Gang and Narcotics Loitering

ordinance. The contact cards are used to collect information about

those citizens who speak with police as a result of voluntary

citizen encounters or non-consensual investigatory street stops.

Information to be elicited includes the citizen’s name, address,

sex, race, height, weight, hair and eye color, employer, driver’s

license, vehicle make and model, scars, marks, tattoos, possible

gang identification, and social security number.                    However, a

contact card is only used for voluntary encounters if the police

officer in the exercise of his discretion believes that filling

out the card will serve a useful police purpose.               The officer may

also at the time the contract card is being filled out run a

warrant check to determine whether there are any outstanding

warrants against the individual encountered.               If the encounter

leads to an arrest, an arrest report is prepared in lieu of a

contact card.       A response to a name or warrants check normally

takes seconds, unless the dispatcher is unusually busy responding

to other radio traffic.




                                    - 3 -
    Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 4 of 15 PageID #:2984




        A Chicago city ordinance prohibits aggressive panhandling.

Ordinance 8-4-025, MCC § 8-4-025.              The ordinance makes it unlawful

for the panhandler to solicit a person who at the time is located

within     specified      locations    such        as   bus    stops,      in   a   public

transportation vehicle such as a bus, a sidewalk café, a gas

station. or within ten feet of an ATM.                   The ordinance also makes

it unlawful to touch a solicited person, to solicit a person who

is standing in line while waiting to be admitted to a commercial

establishment, to block the path of the person being solicited, to

use profane language while soliciting, or to solicit in a group of

panhandlers.

             A.    The Plaintiffs’ Encounters with the Police

        The Plaintiff, John Hall, alleges that he was involved in six

(6) encounters with the CPD police officers during the period of

February 2011 and February 2013.                   He alleges that during these

stops     the     officers   often    performed         warrant      checks     and   such

encounters would take between five and ten minutes.                         He does not

recall any of the dates of these encounters nor what specifically

occurred during the stops.            He assumed that the police conducted

a    warrant      check   because     he    generally         gave   the    police     his

identification when stopped.               According to one contract card, an

encounter, including a warrant check, resulted from the officer’s

observation        that   “subject     was    appearing         faint   and     affected


                                           - 4 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 5 of 15 PageID #:2985




negatively by the high temperature weather. R/O asked if he needed

medical attn. subject refused. Name Check clear.” Hall testified,

according     to    his   recollections,      the    police    asked   for     an

identification “most of the time” and he would give it to them.

One other encounter identified by Hall occurred on June 4, 2014,

when the officer stopped Hall for violation of the Aggressive

Panhandling ordinance by “approaching citizens, blocking path on

sidewalk demanding USC.”         An Administrative Notice of Ordinance

Violation   (“ANOV”)      was   issued   to   Hall   as   a   result   of    this

encounter, and a warrant check was carried out.

       Plaintiff Kim Pindak alleged that he was involved in at least

fifteen encounters with the police during the period in question.

The police conducted warrant checks on at least three of these

encounters.    He testified that he had no specific recollection of

any of the encounters “because when you’re panhandling you deal

with    thousands    of    people.       Officers     everywhere.        People

everywhere.”        He only testified to general recollections about

what happened and that the police would ask for his identification

and keep it “until they’re done doing what they’re doing.”                    He

estimates that the encounters took from between five and fifteen

minutes.    He testified that he didn’t feel free to leave during an

encounter while the police held his ID card.




                                     - 5 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 6 of 15 PageID #:2986




        Plaintiff George Gardner alleged that he was involved in at

least twenty encounters with the police during the period in

question.     He testified that he had no specific recollection of

these encounters.     At some of these encounters he was arrested or

issued an ANOV. He recalled generally that during these encounters

he was asked for his identification and that the police would keep

it “until they finish up with you.”            He estimated that the stops

took four or five minutes, but twenty to twenty-four minutes if a

ticket was issued, and ten to fifteen minutes if a warrant check

was conducted. He testified that he did not feel that he could

walk away until the police gave his ID back to him.

     Plaintiff Vernon Dennis alleged that he was involved in at

least    eight   encounters   with   the     police   during   the   period   in

question and that he did not recall specific dates and does not

recollect any of the officers.          Three of the encounters included

warrant checks. Two of these resulted from alleged aggressive

panhandling, and the third came about because the officer was

investigating whether Dennis matched the description of a theft

offender.     He recalled two occasions when the officers requested

his identification and returned it after conducting a warrant

check.     One occasion lasted three to seven minutes and the other

lasted three to five minutes.




                                     - 6 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 7 of 15 PageID #:2987




     Plaintiff    Bonita    Franks    alleged    two   encounters     with   the

police but did not claim that these encounters resulted in a

warrant check.     One of these encounters resulted from a charge of

“blocking the sidewalk as she was begging for money.”

     Plaintiff McArthur Hubbard alleged in the Amended Complaint

that the police prepared contract cards and conducted warrant

checks on two occasions during the period in question. One of the

occasions according to the contact card, Hubbard was stopped for

aggressive panhandling, “begging while blocking the sidewalk.”                He

recalled that the officer asked for identification which he gave

to him and the encounters lasted between five to seven minutes.

He testified that he never felt free to refuse an officer’s request

for identification, because he didn’t want to “disrespect the

police and make them mad.”

     Plaintiff Vernon Dennis had a single encounter with the police

documented with a contact card.           Officer Richard Hainzl stopped

Dennis on Rush Street.      The Contact card indicates that Dennis was

loitering on the steps of a closed school.                 A name check was

conducted, and it came back “clear.”            Neither Hainzl nor Dennis

recalled anything about the encounter.

                              II.    DISCUSSION

     The parties spent considerable time and paper discussing

whether the City’s practices and training program established


                                     - 7 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 8 of 15 PageID #:2988




deliberate       indifference     to      the    consequences       of    the   alleged

practice of depriving the plaintiffs of their Fourth Amendment

right to be free from unreasonable seizures as a result of the

City’s practice of conducting warrant checks.                   However, there is

no municipal liability under Monell if the policy or practice

itself     did    not    result      in    a     violation     of     a    plaintiff’s

constitutional rights.         Sallenger v. City of Springfield, 630 F.3d

499, 504 (7th Cir. 2010).              Although Plaintiffs acknowledge that

the police have the right to conduct warrant checks, nevertheless

they contend that the constitutional violation, consisting of a

seizure,    occurs      when   the     police     conduct    warrant       checks   that

occasionally last more than a few minutes.                  They cite Rodriguez v.

United States, 135 S. Ct. 1609, 1614 (2015), as authority for their

constitutional claim.          However, their conclusion is based on an

inaccurate reading of Rodriguez.

     In Rodriguez, a defendant was stopped for a minor traffic

violation.       The officer in that case had issued a written warning

and then concluded all business relating to the traffic stop, which

included checking        his    driver’s        license,    vehicle       registration,

proof of insurance, and conducting a record check. After returning

the documents, the officer asked the defendant for permission to

walk his dog around defendant’s vehicle, which permission was

refused.     The officer then instructed the defendant to turn off


                                          - 8 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 9 of 15 PageID #:2989




the ignition, exit his vehicle, and stand in front of the patrol

car,   while    they    awaited       the   arrival     of    a    backup    officer.

Approximately seven or eight minutes later, a deputy sheriff

arrived   on    the    scene,   the    officer    led   his       dog   twice   around

defendant’s vehicle.        Halfway through the second pass, the dog

alerted him of the presence of drugs.                   A search disclosed the

presence of a large bag of methamphetamine.

       The Supreme Court noted that seven or eight minutes elapsed

between the issuance of the written warning until the backup

arrived and the dog indicated the presence of drugs.                        The Court

held that, in the absence of reasonable suspicion of a drug crime,

the     seven     or      eight-minute          detention         constituted      an

unconstitutional seizure.         The Court went on to say that:

       [b]eyond determining whether to issue a traffic ticket,
       an officer’s mission includes ‘ordinary inquiries
       incident to [the traffic] stop.        Typically, such
       inquiries involve checking the driver’s license,
       determining whether there are outstanding warrants
       against the driver, and inspecting the automobile’s
       registration and proof of insurance. These checks serve
       the same objective as enforcement of the traffic code:
       ensuring that vehicles on the road are operated safely
       and responsibly. A ‘warrant check makes it possible to
       determine whether the apparent traffic violator is
       wanted for one or more previous traffic offenses.’




                                        - 9 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 10 of 15 PageID #:2990




Rodriguez, at 1615 (Citations omitted).             The court remanded the

case to the Eighth Circuit to determine whether the dog sniff was

supported by reasonable suspicion.

     The Court’s conclusion that a rather minimal inconvenience of

six to eight minutes nevertheless amounted to a Fourth Amendment

seizure    because    the    officer     was    holding       the   defendant   to

investigate a possible drug violation, which was a completely

separate matter from the reason for the original stop which was a

traffic violation.          The delay could only be justified if the

officer had a reasonable suspicion of a drug crime.                 On the record

before the Supreme Court there was no evidence that the officer

had a reasonable suspicion of a drug crime.                   However, the court

did remand the case to the Circuit Court of Appeals to make a

determination of whether the officer did in fact have a reasonable

suspicion of drug activity.

     On the other hand, the Seventh Circuit in United States v.

Sanford,    806   F.3d      954,   957   (7th    Cir.     2015),     upheld     the

constitutionality      of    a   detention     against    a    Fourth   Amendment

challenge, where an automobile passenger was detained (along with

two other occupants of the automobile) after being stopped for a

speeding violation, in order to allow a drug-sniffing dog to come

to the scene to search for illegal drugs.                During the stop, the

officer had run a criminal history check on the occupants that


                                    - 10 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 11 of 15 PageID #:2991




showed a number of previous drug related arrests.                    During the

questioning of the occupants, the officer was given suspicious and

inconsistent answers.       The total time between the initial stop and

the dog alerting of the presence of drugs was 26 or 27 minutes.

The Court distinguished Rodriguez because the record in that case

did not disclose that the officer had reasonable suspicion of

possible drug activity at the time the delay was imposed.                     The

Seventh Circuit in Sanford had initially noted that “[t]he trooper

checked the occupants’ criminal histories on the computer in his

car—a   procedure    permissible     even    without    reasonable    suspicion

(citations     omitted)—indeed      a    procedure      in   itself    normally

reasonable, as it takes little time and may reveal outstanding

arrest warrants.”

     The record here shows that, on many of the occasions when the

named Plaintiffs were detained while a warrant check was carried

out, the officers had probable cause to believe that the Plaintiff

in question was violating the Aggressive Panhandling Ordinance.

If a person is engaged in aggressive panhandling in violation of

the ordinance in the presence of a police officer, the officer has

the right to arrest the individual, issue him a ticket, an ANOV,

or let him go.      If the officer has a reasonable suspicion of such

an ordinance violation, he has the right to detain the individual

in   order   to   investigate     the    possible      violation.      Such    an


                                    - 11 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 12 of 15 PageID #:2992




investigation may certainly include a warrant check.                       In fact,

according to the Seventh Circuit in Sanford, a police officer may

check criminal histories without a reasonable suspicion which is

“a procedure in itself normally reasonable” and takes little time.

       In    this    case,   as   Plaintiffs    admit,     they    have    no   clear

recollection of the encounters between themselves and the police.

None    of   them     testified    that   the   officers     had   no     reasonable

suspicion of illegal activity at the time of the encounters.

Several of the Plaintiffs testified that they were not even sure

of the provisions of the Aggressive Panhandling Ordinance.                      None

of them claimed that he or she believed that the police were

harassing him or her by the encounters, although some contended

that they did not believe that they were violating the ordinance

at the time of the encounter.

       Two   of     the   stops   complained    of,   Hall   and   Gardner,      were

“wellbeing” checks at which warrant checks were obtained.                       While

neither remembered the encounters, nevertheless, such a minor

number of stops falls well short of establishing a pattern or a

practice.      The wellbeing check on Gardner was carried out during

a polar vortex period where the Chicago temperature was extremely

cold.    The check was done to ensure that the Plaintiff had a place

to stay.      The wellbeing check on Hall was carried out during an

extraordinary hot period.


                                      - 12 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 13 of 15 PageID #:2993




     The     Plaintiffs     are    highly        critical   of    Superintendent

McCarthy, who apparently wanted a warrant check after all citizen

encounters.     This is not exactly his testimony, but he certainly

was not opposed to name checks in the discretion of the individual

policeman.     It may be that McCarthy has a different philosophy

concerning police practices.          Nevertheless, there are many police

departments     around    the     country     that    follow     that   practice,

obviously contending that this constitutes effective policing.

(See Expert     opinion    of   Stephen     C.    Parker,   February    9,   2018,

passim.)     There are certainly others who disagree.                However, no

matter what the philosophy, it does not change the law that warrant

checks are constitutional if they don’t unreasonably extend the

detention.    Which brings us to the difficulty faced by Plaintiffs

in bringing this Monell constitutional claim.                    The Plaintiffs’

theory seems to be based mainly on their belief that Chicago

conducts too many warrant checks.           Plaintiffs’ expert searched 2.7

million contact cards and concluded that warrant checks were noted

on 1.6 million cards.        (Expert Report of Robert L. Stewart, July

14, 2017, p. 1-3.) The Plaintiffs contend that the City’s practice

of conducting warrant checks unreasonably prolongs the encounter.

However, the number of warrant checks alone does not prove a

constitutional violation.          The Plaintiffs have failed to prove

that a warrant check that unreasonably prolonged an encounter on


                                     - 13 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 14 of 15 PageID #:2994




any sort of systematic basis so as to constitute a wide spread

practice.     The Plaintiffs, to put it charitably, had a very

incomplete recollection of any of the encounters, as to the purpose

of the encounter, whether a warrant check was made, and the length

of the encounter.

     While Plaintiffs initially sued twelve Chicago officers who

had prepared the contact card where a warrant check was conducted,

but have since dismissed them, presumably because they believed

that Section 1983 constitutional torts would be unprovable.                 They

now proceed only against the City of Chicago on a Monell theory.

Plaintiffs have the burden of proof that the police violated their

Fourth Amendment rights and that they did so as a matter of wide

spread practice.      While there is some anecdotal evidence that a

police officer may have occasionly kept a Plaintiff for as much as

20 minutes, Plaintiffs have failed to show that such encounters

occurred on a regular basis and were not based on probable cause

or reasonable suspicion of criminal activity, such as violating

the Aggressive Panhandling Ordinance.              To reiterate, a warrant

check alone cannot be equated with an unconstitutional seizure.

Certainly, some encounters may have been unduly prolonged as a

result of a warrant check, but such minimal evidence as presented

here does not equate to a widespread practice of constitutional

seizures.


                                    - 14 -
 Case: 1:12-cv-06834 Document #: 197 Filed: 02/11/19 Page 15 of 15 PageID #:2995




     In conclusion, the Plaintiffs have failed to prove that their

Fourth Amendment rights were violated on any sort of widespread

basis to constitute a Section 1983 Monell claim.

                              III.    CONCLUSION

     For the reasons stated herein, the Motion for Summary Judgment

of the City of Chicago is granted.         The Motion for Summary Judgment

of the Plaintiffs is denied.           Judgment entered in favor of the

City of Chicago.

IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 2/11/2019




                                     - 15 -
